               Case 3:18-cv-03472-EDL Document 47 Filed 01/16/19 Page 1 of 1



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        FAX: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   SIERRA CLUB,                                     )   CASE NO. 3:18-cv-3472-EDL
                                                      )
13           Plaintiff,                               )   [DEFENDANT’S PROPOSED] ORDER
                                                      )   GRANTING PLAINTIFF’S ADMINISTRATIVE
14      v.                                            )   MOTION TO LIFT STAY
                                                      )
15   UNITED STATES ENVIRONMENTAL                      )
                                                      )
16   PROTECTION AGENCY,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On January 15, 2019, Plaintiff moved to lift this Court’s January 2, 2019 Order staying the
20 deadline to meet and confer regarding the production of documents at issue in this matter. ECF No. 43.

21 Considering Plaintiff’s motion and Defendant’s response, Plaintiff’s motion is hereby GRANTED. The

22 Court hereby lifts the stay issued on January 2, 2019, and directs the parties to meet and confer and,

23 within three business days of the date of this Order, file the status update and adjusted schedule

24 described in the Court’s December 20, 2018 Minute Entry (ECF No. 38) and in the Court’s December

25 26, 2018 Order (ECF No. 39).

26           IT IS SO ORDERED.
27 DATE: January 16, 2019
                                                          The Honorable Elizabeth D. Laporte
28                                                        United States Magistrate Judge

     [DEF. PROPOSED] ORDER TO LIFT STAY
     3:18-CV-3472-EDL
